DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAYSI KIEFFER,
                              Appellant,

                                    v.

                        DAYANARA FROMETA,
                             Appellee.

                              No. 4D20-2418

                         [November 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502016CA012705.

  Brian K. Korte of Korte & Associates, West Palm Beach, for appellant.

  A. Max Zaretsky of Zaretsky Law Group, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.